IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00284-CV

JOEL H. DOWNS,
                                                              Appellant
v.

FIRST BANK & TRUST,
                                                              Appellee



                           From the County Court at Law
                                Ellis County, Texas
                             Trial Court No. 16-C-3239


                           MEMORANDUM OPINION


       Joel H. Downs appeals from a judgment rendered against him and issued on June

1, 2016. By letter dated September 12, 2016, the Clerk of this Court notified Downs that

his original filing fee for the appeal was past due. Downs was warned in the same letter

that failure to pay the filing fee within 10 days from the date of the letter would result in

the appeal being dismissed. See TEX. R. APP. P. 42.3(c). More than 10 days have passed,

and Downs has failed to pay his original filing fee.
       Accordingly, this appeal is dismissed. Id.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 28, 2016
[CV06]




Downs v. First Bank & Trust                              Page 2